Citation Nr: 0929079	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  06-26 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities, to include as due to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern




INTRODUCTION

The Veteran served on active duty from May 1968 to February 
1972.  He was awarded the Combat Action Ribbon, among other 
awards.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which in pertinent part, denied service 
connection for bilateral peripheral neuropathy of the lower 
extremities due to Agent Orange exposure.  The Board notes 
that the Veteran's claims file was subsequently transferred 
to the RO in Huntington, West Virginia.  

The Board notes that a claim of entitlement to service 
connection for numbness and tingling of the legs, diagnosed 
as peripheral neuropathy caused by in-service exposure to 
Agent Orange was previously denied in a June 1994 rating 
decision.  At that time, peripheral neuropathy was not 
recognized at that time as a disease for which service 
connection could be presumed on the basis of herbicide 
exposure.  The Veteran did not appeal, and the decision 
became final.  However, the regulation was subsequently 
amended to include acute and subacute peripheral neuropathy 
as diseases for which service connection could be presumed.  
This action created a new legal basis for entitlement for 
service connection, and consequently the Veteran's current 
claim, initiated in April 2004, is separate and distinct from 
the previous, finally denied claim.  Therefore, the claim may 
be adjudicated de novo and therefore new and material 
evidence is not required.  Spencer v. Brown, 4 Vet. App. 283, 
288-89 (1993).  

In July 2008, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.




FINDING OF FACT

1.  The evidence of record does not establish in-country 
service in the Republic of Vietnam.

2.  Peripheral neuropathy was not shown until several years 
following separation from service, and no competent evidence 
causally relates such peripheral neuropathy to any incident 
of active service.


CONCLUSION OF LAW

Bilateral peripheral neuropathy of the lower extremities was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5123 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefit will be assigned if service connection is awarded.  
Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Veteran was sent a notice letter in August 2004, 
before the adverse decision on appeal, that provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Moreover, additional 
notice was sent in the July 2006 Statement of the Case (SOC) 
that explained how VA determines disability ratings and 
effective dates, and another readjudication occurred in May 
2009, curing any timing deficiency.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further development is required with respect 
to the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Although an examination or an opinion was not obtained in 
connection to the Veteran's claim on appeal, the Board finds 
that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claim.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).

With respect to the second factor above, the Court of Appeals 
for Veterans Claims (Court) has stated that this element 
establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence does not indicate that the Veteran's 
claimed disability may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the Veteran with a medical 
examination absent a showing by the Veteran of a causal 
connection between the disability and service).  
Specifically, given the absence of documented treatment for 
bilateral peripheral neuropathy of the lower extremities for 
approximately 20 years after discharge and the lack of 
competent evidence suggesting a nexus between service and the 
Veteran's claim, a remand for a VA examination would unduly 
delay resolution, with no likely benefit flowing to the 
Veteran.  Thus, there is no need for an examination for the 
claim on appeal, even considering the standard set forth in 
McLendon.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, post-service VA outpatient 
treatment records, and statements from the Veteran, his 
representative, and two previous co-workers.  The Board has 
carefully reviewed the statements and concludes that no 
available outstanding evidence has been identified.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Decision

The Veteran is claiming entitlement to service connection for 
bilateral peripheral neuropathy of the lower extremities due 
to Agent Orange exposure during his military service.

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303(d) (2008).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, a Veteran, who during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, and has a certain listed disability, shall be 
presumed to have been exposed during such service to an 
herbicide agent (Agent Orange), unless there is affirmative 
evidence to establish that the Veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.307(a)(6)(iii); 
McCartt v. West, 12 Vet. App. 164, 166 (1999).

The following diseases shall be service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchis, larynx, or trachea), and soft-
tissue sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

At the outset, the Board concludes that service connection 
cannot here be granted under the presumptive provisions 
pertaining to herbicide exposure.  Indeed, the presumptive 
service connection for disabilities associated with Agent 
Orange exposure requires documentation of in-country in the 
Republic of Vietnam.  In the present case, development was 
conducted to confirm such in-country service.  However, a 
March 2009 response from the National Personnel Records 
Center shows that there was no conclusive proof that the 
Veteran served within the borders of the Republic of Vietnam.  

The Board acknowledges the Veteran's April 2004 formal claim 
in which he stated that he spent two years in the Mobile 
Riverine Forces in the rivers and jungles of Vietnam to 
Cambodia where Agent Orange was widely used.  He Board also 
recognizes treatment records dated in 1992 in which the 
Veteran indicated that he served on river patrols near Dong 
Tam and Da Nang.  It is also acknowledged that, by virtue of 
receipt of the Combat Action Ribbon, the Veteran is 
considered to have combat status.  Under 38 U.S.C.A. § 
1154(b), allegations of in-service injury are to be accepted 
as sufficient proof of service-connection of any disease or 
injury, as long as they are consistent with the 
circumstances, conditions and hardships of such service.  
Here, however, the relevant allegations do not relate to in-
service disease or injury, but rather to in-service location 
in rivers within the borders of Vietnam.  Because the 
research of record cannot confirm such in-country service, 
his allegations here are not deemed consistent with such 
service.  Thus 38 U.S.C.A. § 1154(b), standing alone, does 
not enable a finding of in-country service in Vietnam such as 
to trigger application of presumptive service connection 
based on herbicide exposure.

Having ruled out a grant of presumption service connection, 
the Board will now consider whether a grant on a direct basis 
is warranted here.  In this regard, the service treatment 
records are silent as to any neurologic complaints or 
treatment, and the January 1972 separation examination was 
negative for any neurological abnormalities.  

Following separation from active service, post-service 
treatment records show that since 1992, the Veteran was 
diagnosed with neuropathy of the lower extremities.  The 
March 1992 VA outpatient treatment note reported that such 
diagnosis was determined based on results from a March 1992 
VA Agent Orange screening examination.  The screening 
examination itself indicated symptoms of 6 to 7 years 
duration.  A subsequent VA outpatient treatment noted dated 
in July 2004 and June 2005 show further complaints of 
tingling, burning, and numbness of both legs from hips to 
toes.  Such records do not address the etiology of the 
disability.

Again, the first documented post-service treatment for a 
neurologic disability is shown approximately 20 years 
following discharge of the Veteran's military service, with 
the first symptoms arising 6 or 7 years prior, but still over 
a decade after separation.  In this regard, evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In 
this case, he is competent to report his symptoms of tingling 
and numbness.  However, to the extent that he claims to have 
had continuous symptoms in the upper right thigh within a 
year after leaving Vietnam, the absence of any treatment 
records until very recently is found to hold more probative 
value than his current recollection as to his experiences in 
the distant past.  Indeed, his statements in March 1992, to 
the effect that his symptoms began 6 or 7 years earlier, 
indicate that his neurologic problems have not been 
continuous since service.      

Based on the above, continuity of symptoms from 1972 onward 
is not established here, either by the medical evidence or by 
the Veteran's statements.  Furthermore, no competent evidence 
causally relates a current neurological disability to active 
service.  

The Board is aware of the Veteran's contentions, as well as 
those of two co-workers', that his current bilateral 
peripheral neuropathy of the lower extremities is 
etiologically related to service.  However, the question of 
etiology involves complex medical issues which the Veteran 
and his co-workers, as laypersons, are not competent to 
address.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The Board again acknowledges the Veteran's combat status, as 
demonstrated by his award of the Combat Action Ribbon.  
Again, pursuant to 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 
2008), with respect to combat Veterans, "[VA] shall accept 
as sufficient proof of service-connection . . . satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions and hardships of such service . . . Service-
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  See also 38 
C.F.R. § 3.304(d) (2008).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat Veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A Veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  In Kessel v. West, 13 Vet. App. 9 (1999), the Court 
affirmed that the 38 U.S.C.A. § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the Veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.  Thus, even combat 
status cannot here confer the benefits sought by the Veteran. 

In sum, there is no support for a grant of service connection 
for bilateral peripheral neuropathy of the lower extremities 
due to Agent Orange exposure.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral peripheral 
neuropathy of the lower extremities is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


